DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 2 and 3 are cancelled.  Claims 1, 4, 7, 10 and 12 are amended.  Claims 1 and 4-16 are pending.

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Claim 1 was found to be allowable because the plurality of microlens arrays and the Fourier lens constitute a Koehler illumination system, a microlens array is configured to rotate around an axis which is perpendicular to the microlens array, the moving mechanism causes the microlens array to rotate around the axis, and a plurality of lenses constituting the microlens array are arranged in a spiral shape.

Claims 4-11 and 15 are allowable as being dependent on claim 1. 

Claim 12 was found to be allowable because the plurality of first lenses are displaced from each other in position in a radial direction of the first microlens array and are displaced from each other in position in a circumferential direction of the first microlens array, wherein the plurality of second lenses are displaced from each other in position in a radial direction of the second microlens array and are displaced from each other in position in a circumferential direction of the second microlens array, and wherein an amount of displacement in the radial direction and an amount of displacement in the circumferential direction of neighboring lenses out of the plurality of first lenses and an amount of displacement in the radial direction and an amount of displacement in the circumferential direction of neighboring lenses out of the plurality of second lenses are the same.

Claims 13 and 14 are allowed as being dependent on claim 12.

Claim 16 was found to be allowable because the moving mechanism causes the first and second microlens arrays to rotate around an axis perpendicular to the first and second microlens arrays, each of the first and second microlens arrays comprises a plurality of lenses that are arranged around the axis, and an outer diameter of each of the plurality of lenses is from 0.3 mm to 0.8 mm, and the light emitted from the laser light source passes the plurality of lenses which are arranged around the axis.

The closest available prior art Shalapenok et al. (US Pat. 6,081,381) discloses an optical illumination device (apparatus of fig. 1) comprising: a laser light source (laser source 10 of fig. 1); one or more microlens arrays (Microlens array 18 of fig. 1) through which light emitted from the laser light source passes (illustrated in fig. 1); a moving mechanism (apparatus illustrated in fig. 2) that moves the microlens array (18) without changing an optical length from the laser light source (col. 5 lines 26-31; Rotation of lens array 18 converts the set of secondary point sources into a set of concentric circles, thus further contributing to illumination uniformity. Rotation further averages in time the random phase heterogeneities of the microlens array, thus decreasing contrast in the speckle structure (modulation of intensity)); and a Fourier lens (condenser 20 of fig. 1) through which light passing through the microlens array (18) passes (illustrated in fig. 1); however, Shalapenok fails to teach or render obvious wherein the plurality of microlens arrays and the Fourier lens constitute a Koehler illumination system, a microlens array is configured to rotate around an axis which is perpendicular to the microlens array, the moving mechanism causes the microlens array to rotate around the axis, and a plurality of lenses constituting the microlens array are arranged in a spiral shape.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        10 August 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882